— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective November 15, 1974 because he voluntarily left his employment without good cause, charging him with an overpayment of $408 in benefits ruled to be recoverable and holding that the claimant willfully made false statements to obtain benefits by reason of which a forfeiture of eight effective days was imposed as a penalty in reduction of his future *705benefit rights. Claimant contends that when he filed for benefits he stated that his reason for separation from employment was "Laid Off. Lack of Work”. He was employed for less than three months and on the last full day of employment told his employer that he was an unreasonable man to work for and asked to be laid off. The employer testified that claimant quit. The resolution of the conflict in the testimony was for the board (Matter of Rubinstein [Catherwood], 33 AD2d 950). The issue whether claimant willfully made a false statement to obtain benefits involves a question of fact. Its determination by the board is supported by substantial evidence and should not be disturbed (Mutter of Schlags [Catherwood], 34 AD2d 597). Benefits having been paid based upon a willful misrepresentation, are recoverable (Matter of Marder [Catherwood], 16 AD2d 303). Claimant’s contention, raised for the first time on appeal, that he was not afforded a fair and unbiased hearing is without merit. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.